ON PETITION FOR REHEARING.
Per Curiam.
The petition for a rehearing requires notice only in one particular. Counsel express the opinion that in considering the Dunmeyer Case we made the mistake of “confounding Lewis Dunmeyer, the defendant in error, with G. B. Dunmeyer who was not a party to the action.” In this 'counsel are mistaken. Our language was : “Dunmeyer recognized the validity of the government patent and maintained his action upon the theory of its validity, not against such theory.” We did not say that Dunmeyer based his action upon the government patent. Our language, though brief, was in strict accord with the facts of the Dunmeyer Case as reported. G. B. Dunmeyer had acquired the paramount adverse title by a valid homestead entry and patent from the United States. Thereupon, Lewis Dunmeyer who had taken a deed from the railroad company containing a covenant of warranty of good title, brought and maintained his action for breach of- such covenant against the company on the theory that the company never had any title; and, therefore, its covenant was broken. See statement as well as opinion in the Dunmeyer Case, 113 U. S., particularly pages 630, 632 and 639. A careful examination will show that we did not mistake either the parties- or the issues involved in that litigation.

Petition denied.

Hayt, C. J., not sitting.